Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.

Status of Claims
Claims 1, 6 and 10 are pending, with claims 2-5, 7-9 and 11-13 now being canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Foley (US 4,830,395) in view of Mitsch (US 2010/0050860). Initially, Foley teaches a vehicle height adjustment system (fig 2), attached to a vehicle (fig 1); including an input housing (70) including a space in which working fluid is stored (88); an input piston part (working face of 78) positioned in the housing part, and configured to move along a length-wise direction of the input housing part; a lead screw (77) inserted into the input piston part (connection of end of 77 to opposing face of 78) and held captive there-in with portions of the piston which extend into a groove or notch in the lead screw, the screw being operative to move in response to receiving external power (at 82); the arrangement additionally including an output unit (10) connected to the vehicle for reducing vibration via a piston and rod connection, connected to the input housing via a connection pipe (13); there being no hydraulic seal member between the input piston member and lead screw. The reference to Foley, while teaching a connection between the piston and lead screw (see e.g., figure 3), fails to teach that the connection includes a pair of horizontally-opposed locking members passing through the input piston part and partially into the lead screw.
Mitsch teaches that it is well known in connecting a piston portion (e.g., end of 50) to a piston shaft (80, 82, 83) to use at least a pair of fasteners (92, 92) which are horizontally opposed (e.g., in the case of the piston shaft being vertical, the fasteners being positioned at opposite ends of a diameter, facing towards each other). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the connection between the lead screw and piston as initially taught by Foley as a selectively releasable connection using at least a pair of horizontally opposed fasteners as taught by Mitsch (e.g., by spacing the inwardly-extending portions of Foley’s piston with a pair of fasteners such as taught by Mitsch) for the purpose of providing multiple points of support and connection, thus distributing any forces over a plurality of elements, reducing the stress concentration associated with the connection, and/or lowering the forces exerted on each of the plural locking elements.
As further regards claim 10, and the specific steps of preparing an input housing part; preparing and assembling an input piston part, inserting a lead screw; and assembling a connection part to fasten the input piston part with the lead screw; and inserting an input piston part into the input housing part. Initially, the arrangement taught by Foley as modified by Mitsch has been built and assembled and as such it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to assemble the device for example by performing the steps of: preparing an input housing part (manufacturing, locating and providing the housing portion); preparing and assembling an input piston part, inserting a lead screw (e.g., through cap 74); and assembling a connection part to fasten the input piston part with the lead screw (providing the connection between the end of 77 and the backing of 78); and inserting an input piston part into the input housing part (e.g., taking the internal elements and placing them into the housing) for the reasonable purpose of providing the input housing unit in the assembled state which is taught by the base reference to Foley.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant has asserted that the claims as amended cannot reasonably be met by the combination of Foley and Tovi as previously set forth. The examiner agrees. Note the reference to Mitsch, now applied in direct response to applicant’s amendment. In general, the use of a pair of fastener elements “horizontally opposed” (e.g., along a diameter perpendicular to a shaft axis) is a well known expedient in fastening elements together. The references to Wesson et al. (previously cited and long record) as well as Goans et al., and Buchanan (cited herein) provide documentary evidence that this means for providing a releasable connection is long- and well-known, and reasonably falls into the category of being a documented mechanical expedient for ensuring a more robust connection than can be had with a single fastener, a connection which spreads connecting forces across plural fastening elements in order to either provide a greater factor of safety or to allow the use of fasteners specified to a lower loading tolerance, and/or to provide a more symmetrical force distribution to prevent possible non-symmetric loading or off-axis deformation in the connection.

Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616